DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Amended Claim 14 was received on 02/16/2022, thus claim objection is withdrawn. 
Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. 
	Amended claims on February 16, 2022, which added a narrower range of the first temperature to claims 1 and 14, does not overcome the 103 rejection as addressed with the combination of Cheng, as cited below, thus are not persuasive. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 7-8, 10-11, & 13 are rejected under 35 U.S.C. 103 as inherent over Wegener et al. (US 2019/0305366 A1) and obvious in further view of Cheng et al. (US 2018/0083281 A1). 
Regarding claim 1, Wegener discloses a method of making a negative electrode material for an electrochemical cell that cycles lithium ions ([0012]), the method comprising: 
providing a negative electrode material with a continuous intermediate layer comprising oxides ([0048] silicon particles with a silicon oxide having a higher stoichiometry), wherein the negative electrode material is selected from the group consisting of silicon (silicon particles),
pyrolyzing a carbon-containing precursor over the continuous intermediate layer at a second temperature range about 600°C to about 1400°C to form a continuous carbon coating thereon ([0073]-[0088], the CVD method for producing the carbon-coated silicon particles at 600 to 1400 °C, which falls within claimed range of greater than or equal to about 600° C) to form a continuous carbon coating thereon (the surface of the carbon-coated silicon particles is preferably entirely of carbon).
Wegener does not teach the continuous carbon coating comprises both graphitic carbon and amorphous carbon.
However, Wegener teaches the continuous carbon coating may be made by treating the silicon particles with a silicon oxide having a higher stoichiometry composite by CVD with a hydrocarbon gas (see [0073]-[0088]), such as ethane at 900 °C with hydrogen (Example 9).
Instant specification, Example 1, treats a negative electrode material with a continuous intermediate layer comprising oxides, formed by oxidizing a silicon particle, with CH4 at 1000 °C with hydrogen, for carbon deposition to form a continuous carbon coating. Instant specification says that the carbon-containing precursor may be ethane in addition to methane (see [0018]). The method used to form the carbon coating in the prior art ([0073]-[0088] and Example 9) is substantially identical to method used in the instant specification ([0092]-[0093] and Example 1). 
Wegener teaches the silicon particles with a silicon oxide having a higher stoichiometry. Wegener further teaches mixtures comprising silicon particles and one or more meltable carbon precursors are heated to a temperature of less than 400° C ([0063]), but does not teach treating a surface of the negative electrode material with an oxidant at a first temperature of greater than or equal to about 200° C to less than or equal to about 1000° C to form a continuous intermediate layer comprising oxides. Cheng teaches raw material particles for battery electrodes; Cheng is similar to Wegener in that it teaches carbon material preferably further includes an active particle capable of absorbing and desorbing lithium ions, such as silicon, tin, alloys of silicon, alloys of tin, oxides and carbides of silicon or tin, and combinations thereof. Cheng discloses multiple heating treatments with various temperature ranges ([0034]). Cheng further teaches that raw material particles with oxides ([0030]) may be formed by heat treating a surface of a negative electrode material with an oxidant at a first temperature ranging from 550° C to 850° C ([0032]), which overlaps with the claimed range of greater than or equal to about 200° C to less than or equal to about 1000° C. Overlapping ranges are evidence of obviousness. It would have been obvious to one of ordinary skill in the art to have selected the portion of the prior art range corresponding to the claimed range. See MPEP 2144.05. Cheng also teaches coating the oxide layer with a thin layer of carbon by pyrolysis ([0027]).  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
The limitation “wherein the continuous carbon coating comprises both graphitic carbon and amorphous carbon” is therefore presumed to be inherent.
Regarding claim 2, modified Wegener suggests the method of claim 1, wherein during the pyrolyzing, at least a portion of the oxides in the intermediate layer transform to carbides.
Regarding claim 4, modified Wegener suggests the method of claim 1, wherein the second temperature range is about 600°C to about 1400°C (see [0084]).
Regarding claim 5, modified Wegener suggests the method of claim 1, Wegener does not teach the continuous carbon coating comprises greater than or equal to about 20% by volume to less than or equal to about 50% by volume of graphitic carbon and greater than or equal to about 50% by volume to less than or equal to about 80% by volume of amorphous carbon.
However, Wegener teaches the continuous carbon coating may be made by treating the silicon particles with a silicon oxide having a higher stoichiometry composite by CVD with a hydrocarbon gas (see [0073]-[0088]), such as ethane at 900 °C with hydrogen (Example 9).
Instant specification, Example 1, treats a negative electrode material with a continuous intermediate layer comprising oxides, formed by oxidizing a silicon particle, with CH4 at 1000 °C with hydrogen, for carbon deposition to form a continuous carbon coating. Instant specification says that the carbon-containing precursor may be ethane in addition to methane (see [0018]). The method used to form the carbon coating in the prior art ([0073]-[0088] and Example 9) is substantially identical to method used in the instant specification ([0092]-[0093] and Example 1). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
The limitation “wherein the continuous carbon coating comprises greater than or equal to about 20% by volume to less than or equal to about 50% by volume of graphitic carbon and greater than or equal to about 50% by volume to less than or equal to about 80% by volume of amorphous carbon” is therefore presumed to be inherent.
Regarding claim 7, modified Wegener suggests the method of claim 1, wherein the continuous carbon coating has a thickness of about 1 nm to about 100 nm ([0028]), which falls within the claimed range of about 1 nm to 200 nm. 
Regarding claim 8, modified Wegener suggests the method of claim 1, Wegener does not teach the continuous carbon coating defines an inner first region adjacent to the intermediate layer and an outer second region disposed over the inner first region, wherein the first region comprises amorphous carbon and has a thickness of greater than or equal to about 1 nm to less than or equal to about 150 nm and the second region comprises graphitic carbon and has a thickness of greater than or equal to about 1 nm to less than or equal to about 50 nm.
However, Wegener teaches the continuous carbon coating may be made by treating the silicon particles with a silicon oxide having a higher stoichiometry composite by CVD with a hydrocarbon gas (see [0073]-[0088]), such as ethane at 900 °C with hydrogen (Example 9), wherein the continuous carbon coating has a thickness of about 1 nm to about 100 nm ([0028]), which falls within the combined claimed ranges of the two carbon layers of about 1 nm to 200 nm. 
Instant specification, Example 1, treats a negative electrode material with a continuous intermediate layer comprising oxides, formed by oxidizing a silicon particle, with CH4 at 1000 °C with hydrogen, for carbon deposition to form a continuous carbon coating. Instant specification says that the carbon-containing precursor may be ethane in addition to methane (see [0018]). The method used to form the carbon coating in the prior art ([0073]-[0088] and Example 9) is substantially identical to method used in the instant specification ([0092]-[0093] and Example 1). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
The limitation “wherein the continuous carbon coating defines an inner first region adjacent to the intermediate layer and an outer second region disposed over the inner first region, wherein the first region comprises amorphous carbon and has a thickness of greater than or equal to about 1 nm to less than or equal to about 150 nm and the second region comprises graphitic carbon and has a thickness of greater than or equal to about 1 nm to less than or equal to about 50 nm” is therefore presumed to be inherent.
Regarding claim 10, modified Wegener further suggests the method of claim 1, wherein the carbon-containing precursor comprises a hydrocarbon gas selected from the group consisting of: methane (CH4), ethane (C2H6), propane (C3H8), butane (C4H10), pentane (C5H12), hexane (C6H14), acetylene (C2H2), toluene (C7H8), and combinations thereof (see [0074]).
Regarding claim 11, modified Wegener further suggests the method of claim 1, and Cheng discloses wherein the oxidant is selected from the group consisting of: oxygen (O2), ozone (O3), carbon monoxide (CO), and steam (H2O) ([0032] oxidizing atmosphere).
Regarding claim 13, modified Wegener further suggests the method of claim 1, wherein the pyrolyzing is conducted in the presence of an additive selected from the group consisting of: hydrogen (carbonizing can take place under reducing gases, such as hydrogen, see [0072], [0078], [0080], and Example 9).

Claims 6, 9, 12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wegener et al. (US 2019/0305366 A1) and Cheng et al. (US 2018/0083281 A1) as applied to claim 1 above, and further in view of Park et al. (US 2019/0181426 A1). 
Regarding claim 6, modified Wegener suggests the method of claim 1, but does not teach wherein the intermediate layer has a thickness of greater than or equal to about 1 nm to less than or equal to about 20 nm. 
However, Park teaches silicon particles for battery electrodes; Park is similar to Wegener in that it teaches silicon particles with a silicon oxide having a higher stoichiometry coated with carbon. Park teaches that silicon particles with a silicon oxide may be formed by treating a surface of a negative electrode material with an oxidant to form a continuous intermediate layer comprising oxides, wherein the negative electrode material is selected from the group consisting of: silicon, silicon-containing alloys, and combinations thereof ([0098], [0100] & [0115] teaches or alternatively it would have been obvious to one ordinary skilled in the art that the wet oxide layer formed with steamed water, which steams at 100 °C, over silicon). Park also teaches silicon carbides may aid in the formation of a relatively stable solid electrolyte interface layer and may reduce or eliminate the undesirable reaction of lithium with silicon oxides on the Si particles surface ([0071]), and the oxides form the carbides (see Fig. 1).
Park further discloses wherein the intermediate layer (303) has a thickness of greater than or equal to about 1 nm to less than or equal to about 20 nm ([0100] regarding extension from the silicon particle surface).
It would have been obvious to one ordinary skilled in the art before the effective filing date to modify the oxide treatment of Si particles of Wegener to form the silicon particles with a silicon oxide layer with thickness greater than or equal to about 1 nm to less than or equal to about 20 nm, as Park teaches this is a suitable way to form silicon particles with a silicon oxide having a higher stoichiometry for energy storage, and the oxides can form carbides which may aid in the formation of a relatively stable solid electrolyte interface layer and may reduce or eliminate the undesirable reaction of lithium with silicon oxides on the Si particles surface ([0071]).
Regarding claim 9, modified Wegener suggests the method of claim 1, and Park discloses wherein the treating and the pyrolyzing are both gas phases processes conducted in the same reaction chamber ([0055], [0072], [0115] and [0119] together either teach a method of continuous process with hydrocarbon gas and steam or suggest to one ordinary skilled in the art that it would have been obvious to use a method of continuous process with hydrocarbon gas and steam).
It would have been obvious to one ordinary skilled in the art before the effective filing date to conduct the treating and pyrolyzing, both gas phases processes, in the same gas chamber to minimize equipment and costs.
Regarding claim 12, modified Wegener further suggests the method of claim 1, and Park discloses wherein the treating is conducted in a reactor and the oxidant is present at greater than or equal to about 1% by weight to less than or equal to about 50% by weight of an environment in the reactor ([0102] regarding weight ratio of oxide to environment in the reactor) and Wegener discloses the pyrolyzing is conducted in the reactor and the carbon-containing precursor is present and at greater than or equal to about 1% by weight to less than or equal to about 20% by weight of the environment in the reactor ([0077]).
It would have been obvious to one ordinary skilled in the art before the effective filing date to conduct the treating and pyrolyzing, both gas phases processes, in the same gas chamber to minimize equipment and costs.
Regarding claim 14, Wegener discloses a method of making a negative electrode material for an electrochemical cell that cycles lithium ions ([0012]), the method comprising: 
providing a negative electrode material with a continuous intermediate layer comprising oxides ([0048] silicon particles with a silicon oxide having a higher stoichiometry), wherein the negative electrode material is selected from the group consisting of silicon,
introducing a second gas comprising a carbon-containing precursor into the chamber at a second temperature range about 600°C to about 1400°C to pyrolyze the carbon-containing precursor to form a continuous carbon coating over the continuous intermediate layer thereon ([0073] the CVD method for producing the carbon-coated silicon particles at 600 to 1400 °C, which falls within the claimed range of greater than or equal to 600° C) to form a continuous carbon coating thereon (the surface of the carbon-coated silicon particles is preferably entirely of carbon). 
Wegener does not teach the multilayered continuous carbon coating comprising a first layer comprising amorphous carbon and a second layer comprising graphitic carbon.
However, Wegener teaches the continuous carbon coating may be made by treating the silicon particles with a silicon oxide having a higher stoichiometry composite by CVD with a hydrocarbon gas (see [0073]-[0088]), such as ethane at 900 °C with hydrogen (Example 9).
Instant specification, Example 1, treats a negative electrode material with a continuous intermediate layer comprising oxides, formed by oxidizing a silicon particle, with CH4 at 1000 °C with hydrogen, for carbon deposition to form a continuous carbon coating. Instant specification says that the carbon-containing precursor may be ethane in addition to methane (see [0018]). The method used to form the carbon coating in the prior art ([0073]-[0088] and Example 9) is substantially identical to method used in the instant specification ([0092]-[0093] and Example 1). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
The limitation “wherein the multilayered continuous carbon coating comprising a first layer comprising amorphous carbon and a second layer comprising graphitic carbon” is therefore presumed to be inherent.
Wegener teaches the silicon particles with a silicon oxide having a higher stoichiometry, but does not teach treating a surface of the negative electrode material with an oxidant at a first temperature of greater than or equal to about 200° C to less than or equal to about 1000° C to form a continuous intermediate layer comprising oxides. Cheng teaches raw material particles for battery electrodes; Cheng is similar to Wegener in that it teaches carbon material preferably further includes an active particle capable of absorbing and desorbing lithium ions, such as silicon, tin, alloys of silicon, alloys of tin, oxides and carbides of silicon or tin, and combinations thereof. Cheng further teaches that raw material particles with oxides ([0030]) may be formed by heat treating a surface of a negative electrode material with an oxidant at a first temperature ranging from 550° C to 850° C ([0032]), which overlaps with the claimed range of greater than or equal to about 200° C to less than or equal to about 1000° C. Overlapping ranges are evidence of obviousness. It would have been obvious to one of ordinary skill in the art to have selected the portion of the prior art range corresponding to the claimed range. See MPEP 2144.05. Cheng also teaches coating the oxide layer with a thin layer of carbon by pyrolysis ([0027]). 
Wegener does not teach cooling the negative electrode material having the continuous intermediate layer in an inert atmosphere to a temperature of less than or equal to about 100° C.
However, Park teaches silicon particles for battery electrodes; Park is similar to Wegener in that it teaches silicon particles with a silicon oxide having a higher stoichiometry coated with carbon. Park teaches that silicon particles with a silicon oxide may be formed by treating a surface of a negative electrode material with an oxidant to form a continuous intermediate layer comprising oxides, wherein the negative electrode material is selected from the group consisting of: silicon, silicon-containing alloys, and combinations thereof ([0098], [0100] & [0115] teaches or alternatively it would have been obvious to one ordinary skilled in the art that the wet oxide layer formed with steamed water, which steams at 100 °C, over silicon). Park also teaches silicon carbides may aid in the formation of a relatively stable solid electrolyte interface layer and may reduce or eliminate the undesirable reaction of lithium with silicon oxides on the Si particles surface ([0071]), and the oxides form the carbides (see Fig. 1). Park further discloses the surface treated silicon particles were cooled at 90 °C before the heat treatment (Examples 1&4).
It would have been obvious to one ordinary skilled in the art before the effective filing date to cool down Si particles of Wegener to 90 °C before the pyrolyzing step, as Park teaches removes the remaining oxidants (Examples 1&4). 
Regarding claim 15, modified Wegener further suggests the method of claim 14, wherein the oxides in the intermediate layer transform to carbides as the continuous carbon coating is formed.
Regarding claim 16, modified Wegener further suggests the method of claim 14, and Park suggests wherein the first temperature range starts at greater than or equal to about 100°C by using steamed water to form a continuous intermediate layer comprising oxides ([0098] & [0115]), which overlaps with the claimed range of greater than or equal to about 100°C to less than or equal to about 1,000°C. Overlapping ranges are evidence of obviousness. It would have been obvious to one of ordinary skill in the art to have selected the portion of the prior art range corresponding to the claimed range. See MPEP 2144.05. 
Wegener further discloses the second temperature range is about 600°C to about 1400°C (see [0084]).
Regarding claim 17, modified Wegener suggests the method of claim 14, Wegener does not teach the first layer is greater than or equal to about 20% by volume to less than or equal to about 50% by volume of the continuous carbon coating and the second layer is greater than or equal to about 50% by volume to less than or equal to about 80% by volume of the continuous carbon coating.
However, Wegener teaches the continuous carbon coating may be made by treating the silicon particles with a silicon oxide having a higher stoichiometry composite by CVD with a hydrocarbon gas (see [0073]-[0088]), such as ethane at 900 °C with hydrogen (Example 9).
Instant specification, Example 1, treats a negative electrode material with a continuous intermediate layer comprising oxides, formed by oxidizing a silicon particle, with CH4 at 1000 °C with hydrogen, for carbon deposition to form a continuous carbon coating. Instant specification says that the carbon-containing precursor may be ethane in addition to methane (see [0018]). The method used to form the carbon coating in the prior art ([0073]-[0088] and Example 9) is substantially identical to method used in the instant specification ([0092]-[0093] and Example 1). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
The limitation “wherein the continuous carbon coating comprises greater than or equal to about 20% by volume to less than or equal to about 50% by volume of graphitic carbon and greater than or equal to about 50% by volume to less than or equal to about 80% by volume of amorphous carbon” is therefore presumed to be inherent.
Regarding claim 18, modified Wegener suggests the method of claim 14, wherein the continuous carbon coating has a thickness of about 1 nm to about 100 nm ([0028]), which overlaps with the claimed range of about 2 nm to 200 nm. Overlapping ranges are evidence of obviousness. It would have been obvious to one of ordinary skill in the art to have selected the portion of the prior art range corresponding to the claimed range. See MPEP 2144.05.
Wegener does not teach the continuous carbon coating comprises both first layer (comprising amorphous carbon) and second layer (comprising graphitic carbon).
However, Wegener teaches the continuous carbon coating may be made by treating the silicon particles with a silicon oxide having a higher stoichiometry composite by CVD with a hydrocarbon gas (see [0073]-[0088]), such as ethane at 900 °C with hydrogen (Example 9), wherein the continuous carbon coating has a thickness of about 1 nm to about 100 nm ([0028]), which falls within the combined claimed ranges of the two carbon layers of about 1 nm to 200 nm. 
Instant specification, Example 1, treats a negative electrode material with a continuous intermediate layer comprising oxides, formed by oxidizing a silicon particle, with CH4 at 1000 °C with hydrogen, for carbon deposition to form a continuous carbon coating. Instant specification says that the carbon-containing precursor may be ethane in addition to methane (see [0018]). The method used to form the carbon coating in the prior art (Example 9 and [0073]-[0088]) is substantially identical to method used in the instant specification. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
The limitation “wherein the continuous carbon coating defines an inner first region adjacent to the intermediate layer and an outer second region disposed over the inner first region, wherein the first region comprises amorphous carbon and has a thickness of greater than or equal to about 1 nm to less than or equal to about 150 nm and the second region comprises graphitic carbon and has a thickness of greater than or equal to about 1 nm to less than or equal to about 50 nm” is therefore presumed to be inherent.
Regarding claim 19, modified Wegener further suggests the method of claim 14, wherein the carbon-containing precursor comprises a hydrocarbon gas selected from the group consisting of: methane (CH4), ethane (C2H6), propane (C3H8), butane (C4H10), pentane (C5H12), hexane (C6H14), acetylene (C2H2), toluene (C7H8), and combinations thereof (see Line 168) and Park discloses the oxidant is selected from the group consisting of: water (H20) and hydrogen peroxide (H202) ([0101] oxidizing agent can include water and hydrogen peroxide).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728
    
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728